Citation Nr: 0826967	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-01 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
condition, to include as secondary to service-connected 
status-post traumatic cervical right posterolateral herniated 
nucleus pulposus (HNP) at C6-C7 level with upper back 
myositis.

2.  Entitlement to service connection for a psychiatric 
condition, to include as secondary to service-connected 
status-post traumatic cervical right posterolateral HNP at 
C6-C7 level with upper back myositis.

3.  Entitlement to an increased evaluation for status-post 
traumatic cervical right posterolateral HNP at C6-C7 level 
with upper back myositis (cervical spine disability), 
currently evaluated as 20 percent disabling.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to November 
1973.  He had additional periods of active duty with the 
Commonwealth of Puerto Rico National Guard.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico, that assigned the 
veteran's cervical spine disability a temporary 100 percent 
evaluation, pursuant to 38 C.F.R. § 4.29, followed by a 
confirmed and continued 20 percent evaluation.  It is also on 
appeal from a June 2006 rating decision that denied service 
connection for a lumbar degenerative joint disease and 
psychosis, not otherwise specified, (claimed as 
neuropsychiatric condition), each secondary to service-
connected cervical spine condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

A preliminary review of the record indicates that these 
claims require additional development.

First, the veteran has not been provided adequate notice 
under the Veterans Claims Assistance Act of 2000 (VCAA) with 
respect to any of the claims on appeal.  Therefore additional 
notice is required.  

Concerning the veteran's increased evaluation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify 
the claimant that to substantiate a claim for increased 
compensation the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id. 

In this case, an August 2005 VCAA letter only addressed 
entitlement to Paragraph 29 and Paragraph 30 benefits.  It 
did not provide the veteran general notice of any information 
and evidence not of record that was necessary to substantiate 
his increased evaluation claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio, supra.  It failed to 
provide the veteran specific Vazquez-Flores notice that to 
substantiate his claim for increased compensation the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on his employment and daily life.  It failed to 
inform the veteran that the diagnostic code under which his 
disability is rated (Diagnostic Code 5243) contains criteria 
necessary for entitlement to a higher disability rating 
(specific measurements of spine range of motion) that would 
not be satisfied by demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  It also 
failed to provide the veteran specific Vazquez-Flores notice 
of the types of medical and lay evidence that he may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation. 

The Board is aware that VCAA notice errors are presumed 
prejudicial unless VA shows that the error did not affect the 
essential fairness of the adjudication.  In this case, the 
Board is unable to overcome the burden of prejudicial error 
by showing that any defect was cured by actual knowledge on 
the part of the veteran or that a reasonable person could be 
expected to understand from the notice what was needed.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this 
regard, while an October 2005 statement of the case provided 
the veteran actual notice of Diagnostic Code 5243, it also 
notified him of diagnostic criteria (Diagnostic Code 5293) 
that are no longer in effect and do not apply to his specific 
claim.  Thus, the notice provided was inaccurate and 
misleading.  

Concerning the service connection claims, an April 2006 VCAA 
letter addressed entitlement to service connection on a 
secondary basis, consistent with the veteran's original March 
2006 claim.  In June 2006, the veteran provided copies of 
service medical records and contended that his low back 
condition and psychiatric condition were directly due to 
service.  He has not been provided notice informing him of 
any information and evidence not of record that is necessary 
to substantiate these claims on a direct basis.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The veteran's claim for service connection for a psychiatric 
condition also requires additional evidentiary development.  
After the veteran alleged in June 2006 that his low back and 
psychiatric conditions were directly related to service, VA 
obtained a supplemental medical opinion addressing direct 
service connection for the low back.  However, VA failed to 
obtain a supplemental medical opinion addressing direct 
service connection for a psychiatric condition.  Given that 
the veteran has a current diagnosis of psychosis, and 
received psychiatric treatment in February 1984 during 
service that included anti-psychotic medication, such a 
medical opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A are 
fully satisfied with respect to the 
veteran's claim for an increased 
evaluation for cervical spine 
disability.  Specifically, the veteran 
must be provided notice fully 
addressing all requirements of Vazquez-
Flores, supra.  Provide the appellant 
written notification specific to his 
increased evaluation claim of the 
impact of the notification requirements 
on that claim.  

2.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A are 
fully satisfied with respect to the 
veteran's service connection claims on 
a direct basis.  See also 38 C.F.R. 
§ 3.159.  Specifically, the veteran 
must be notified of any information and 
evidence not of record that is 
necessary to substantiate these claims 
on a direct basis.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio, supra.  Provide the 
appellant written notification specific 
to his service connection claims of the 
impact of the notification requirements 
on those claims.

3.  Forward the veteran's claims folder 
to the examiner who conducted the May 
2006 VA examination (or a suitable 
substitute if this individual is 
unavailable) for an addendum.  The 
examiner is requested to review the 
claims folder in order to fully address 
whether it is at least as likely as not 
(50 percent or more likelihood) that 
the veteran's current psychosis NOS is 
related to the February 1984 
psychiatric treatment during service 
that included anti-psychotic 
medication.  The examiner is requested 
to provide a rationale for any opinion 
expressed.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to 
pure speculation, he or she should so 
indicate.

4.  Then, readjudicate the veteran's 
claims for service connection for a low 
back condition, to include as secondary 
to service-connected cervical spine 
disability; service connection for a 
psychiatric condition, to include as 
secondary to service-connected cervical 
spine disability; and an increased 
evaluation for status-post traumatic 
cervical right posterolateral HNP at 
C6-C7 level with upper back myositis.  
If any part of the decision is adverse 
to the veteran, he and his 
representative should be provided an 
SSOC.  A reasonable period of time for 
a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

